Citation Nr: 1507634	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-45 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to the service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In an April 2009 letter, the Veteran was informed that his Gulf War Registry Examination showed that he may have been exposed to potentially toxic substances including smoke from oil well fires, burning trash and feces, diesel and petrochemical fumes, various chemical fumes, various paints, solvents, and that he likely took the drug pyridostigmine to protect against nerve agents.  The Veteran was afforded a VA examination in August 2009.  The VA examiner diagnosed the Veteran with GERD, but did not provide an opinion regarding the etiology of the Veteran's GERD.  

The Veteran also contends that his service-connected IBS may have caused or aggravated his claimed GERD.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran is service-connected for IBS that is rated as 30 percent disabling and has a current diagnosis for GERD.  Accordingly, remand is required for a VA addendum opinion to determine whether the Veteran's GERD was incurred in-service or was caused or aggravated by his service-connected IBS.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

During his hearing, the Veteran testified that Dr. S.A. from Banner Health wrote a letter indicating that his GERD was worsened by his IBS.  Board Hearing Tr. at 6-7.  The claims file contains a November 2012 letter from a Physician's Assistant at Banner Health that notes IBS is a syndrome associated with motility problems and motility issues are known to be a cofactor to worsening GERD.  This letter also indicates that a separate letter explaining this correlation would be generated and sent to the Veteran.  The file does not appear to contain a letter from Dr. S.A.  Efforts should be made to obtain this letter.

Lastly, the Veteran has not been provided with a proper notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another notice letter pertaining to his   service connection claim, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.  The Veteran should be asked to submit any relevant treatment records and letters from Dr. S.A. and Banner Health or to submit authorization for VA to obtain these records.  Appropriate action should be taken based upon the Veteran's response.  

2.  Then, refer the Veteran's VA claims file to the VA examiner who conducted the August 2009 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's GERD.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a. The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's GERD was incurred in or otherwise related to his military service.  The VA examiner is asked to consider the environmental hazards outlined in the April 2009 letter.

b. If the VA examiner finds that it is not at least as likely as not that the Veteran's GERD was incurred in military service, then he or she is asked to opine whether it is at least as likely as not that the Veteran's GERD was (1) caused by or (2) aggravated beyond its natural progression by his service-connected IBS?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




